                      APPENDIX 2




Case 3:17-cv-00652-KDB-DSC Document 71-12 Filed 06/14/19 Page 1 of 2
              Sample Disposition of PRETZEL CRISPS Survey among
            1,495 Survey Participants Who Opened the Internet Survey


Reasons for Exclusion or Termination                                 Excluded   Balance


Total Data Records (survey participants who opened the survey)                    1,495
Duplicate IP address                                                       13     1,482
Voluntarily terminated survey                                              23     1,459
(S2) Refused / Ineligible age                                              22     1,437
(S4) Don't know device used to take survey                                  4     1,433
(S5) Works for advertising company or market research firm                 24     1,409
Not qualified (S6) Works for supermarket, grocery store                    37     1,372
Not qualified (S7) Works for convenience store                              3     1,369
Not qualified (S8) Personaly does none of the grocery shopping              2     1,367
Cheater (S9) Purchased non-existent product                                50     1,317
Cheater (S10) Plans to purchase non-existent product                        3     1,314
Not qualified (S10) Has not purchased & will not purchase products        598       716
(S11) Did not agree to follow instructions                                 33       683
(C1, C2) Could not see or identify image in image test                      2       681
Cheater (S12, S13, S14, S15) Failed to follow instructions                 17       664
(S16) Participated in survey concerning PRETZEL CRISPS                      4       660
Bad data (Non-responsive verbatim)                                          5       655


Valid Completed Surveys                                                   655




    Case 3:17-cv-00652-KDB-DSC Document 71-12 Filed 06/14/19 Page 2 of 2
